DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims  1-32 are pending in this application and examined in this Office Action.

Status of Rejections
	Grammar:  grammar corrections are noted.  Applicant’s arguments are addressed at the end of the Office Action.

Nonstatutory Double Patenting
1.	The rejection of claims 13-23 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,905,113 (‘113) is withdrawn  

2.	The rejection of claims 10-12, 21-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the amendments to the claims correcting antecedent basis.

3.	The rejection of claims 1, 3, 4 under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Salmons et al (US 2016/0298077) (Salmons) is withdrawn.

4.	The rejection of claims 1-9, 11,12, 24, 27-29 under 35 U.S.C. 102(a)(1) as being anticipated by Jones et al (“Dextranol: A better lyoprotectant,” SioKxiv 490444 dol: Witos ://dolorg/10.17101/490441, posted Dec. 7, 2018 (cited on IDS filed 04/15/2021 as document no. not provided) is withdrawn in view of applicant’s arguments and the removal of the Jones document from the rejection.

5.	The rejection of claims 13-20, 22, 23, 25, 26, 30 and 31 under 35 U.S.C. 103 as being unpatentable over Jones (above) and further in view of Li et al (2015/0176056) (cited on IDS filed 04/15/2021 as document no. not provided) (Li) is withdrawn in view of applicant’s arguments and the removal of the Jones document from the rejection.

6.	The rejection of claims 10 and 21 under 35 U.S.C. 103 as being unpatentable over Jones and Li (above) as applied to claims 1-9, 11-20, 22-31 and further in view of Kim et al (US 2019/0048421) (Kim) is withdrawn in view of applicant’s arguments and the removal of the Jones document from the rejection.

7.	The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable over Jones and Li (above) as applied to claims 1-9, 11-20, 22-31 and further in view of Schrohl et al (“Banking of Biological Fluids for Studies of Disease-associated Protein Biomarkers,” Molecular & Cellular Proteomics 7: 2061-2066, 2008) (Schrohl) is withdrawn in view of applicant’s arguments and the removal of the Jones document from the rejection.
	
New Grounds of Rejection
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1.	Claims 1-9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Colaco et al (USPN 5,955,448) (Colaco) and the TdB dextran product sheet (https://tdblabs.se/applications/what-is-dextran) with Paul et al (“Synthesis of Ultrasmall Superparamagnetic Iron Oxides Using Reduced Polysaccharides,” Bioconjugate Chem. 2004, 15, 394−401) (listed on IDS filed 04/15/2021 as document no. not provided) (Paul).
Colaco discloses (col 3, lines 14-29) methods of increasing stability of biological substances during drying and the dried compositions derived therefrom.  Colaco discloses (col 3, lines 14-29 ) one method includes drying the biological substances in the presence of a carbohydrate excipient in an amount effective to stabilize the dried biological substance and an inhibitor of the Maillard reaction in an amount effective to substantially prevent condensation of amino groups and reactive carbonyl groups. Colaco discloses in figure 3 the schematic of the Maillard reaction which includes the effects of crosslinked protein aggregates and brown pigments.  Colaco discloses his system is particularly useful with nonreducing carbohydrates (col 5, lines 39-40).
 Colaco discloses (column 3, lines 50-55) stabilization of dry protein formulations comprising trehalose (the claimed “lyoprotective carbohydrate;” claim 1) (the claimed “lyoprotective carbohydrate comprises a non-reducing disaccharide;” claim 3) (the claimed “wherein the one or more lyoprotective carbohydrates comprises trehalose ;” claim 4) and other carbohydrates such as dextran (column 5, lines 45-50) and an inhibitor of the Maillard reaction.  Colaco discloses (col 5, lines 64-66) any Maillard inhibitor known in the art can be used and can be competitive or noncompetitive inhibitors or small molecules.   Colaco discloses (col 3, lines 15-20) the inhibitor is present in an amount sufficient to prevent, or substantially prevent, condensation of amino groups and reactive carbonyl groups.
Colaco discloses (col 8, lines 1-40)  compositions with increased storage stability comprising a biological substance, a carbohydrate in an amount sufficient to stabilize the dried biological substance and an inhibitor of the Maillard reaction wherein the carbohydrate is present in an amount sufficient to stabilize the biological substances upon drying and the inhibitor is present in an amount sufficient to substantially prevent condensation of amino groups on the biological substances and reactive carbonyl groups therein, or on the carbohydrate stabilizing excipient, or generated therefrom (ie the Maillard reaction) (the claimed “wherein all carbohydrates in the lyoprotectant composition are non-reducing sugars;” claim 5) (the claimed  “wherein the lyoprotectant composition is free of or substantially free of reducing sugars;” claim 6) (the claimed “wherein the lyoprotectant composition is free of or substantially free of dextran;” claim 7) (the claimed “wherein the lyoprotectant composition is free of or substantially free of compounds comprising aldehyde and ketone groups;” claim 8).  Colaco discloses the composition is free or substantially free of dextran because the dextran has been reduced and is a nonreducing polysaccharide (claim 7).  
Colaco discloses the composition can further comprise other excipients such as sucrose (table 2) or sorbitol (table 1) (the claimed “wherein the lyoprotectant composition further comprises one or more excipients.;” claim 9) (the claimed “wherein the excipient is a carbohydrate;” claim 11).
Colaco differs from the claims in that the document fails to disclose the composition comprises a nonreducing polysaccharide such as reduced dextran (dextranol0.  However, the TdB product profile sheet together with the Paul document cure the deficiency.
TdB discloses (Stability) that the reducing end groups on dextran molecules will undergo keto enol transitions and further rearrangements when subject to strong alkali. TdB discloses the lower molecular weight fractions < 5000 Da are particularly sensitive to alkali owing to the high proportion of end-groups and that this can be prevented by reducing the end-groups to alcohols with sodium borohydride (the claimed “nonreducing polysaccharide;” claim 1)(the claimed “dextranol;” claim 2).  Paul (page 2, left column,  full paragraphs 3-5) is cited for disclosing the process for using sodium borohydride to reduce polysaccharides was known in the art in 2004. 
It would have been obvious to one of ordinary skill to modify the Calico method by using borohydride to reduce the dextran reactive ends as suggested by the TdB product sheet in view of the teachings of Colaco that the adverse reactions caused by the Maillard reaction need to be reduced or prevented.
One of ordinary skill would have had a reasonable expectation of success in using borohydride to reduce dextran ends in view of the teachings of the TdB product sheet that is it known in the art to use borohydride to reduce the dextran end groups and Colaco (col 3, lines 15-20) that any  inhibitor present in an amount sufficient to prevent, or substantially prevent, condensation of amino groups and reactive carbonyl groups is envisioned. 
One of ordinary skill would have been motivated to use reduced dextran (dextranol) in order to reduce or prevent the Maillard reaction in order to increase the shelf life or storage stability of dried biological substances as disclosed by Colaco (col 3, lines 60-65). 

2.	Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Colaco et al (USPN 5,955448) (Colaco) and the TdB dextran product sheet (https://tdblabs.se/applications/what-is-dextran) and Paul as applied to claims 1-9 and 11 above and further in view of Solivio et al (“Adsorbing/dissolving Lyoprotectant Matrix Technology for Non-cryogenic Storage of Archival Human Sera,” Nature Scientific Reports 6:24186  April 12 2016) (cited on IDS filed 04/15/2021 as document no. not provided) (Solivio).  The teachings of Colaco and TdB/Paul  (hereafter “Colaco”) above are incorporated herein in their entirety.
Colaco differs from the claims in that the documents fail to disclose the composition increases the lyoprotection of at least one biomarker of interest or further comprises an excipient.  However, Solivio cures the deficiency.
Solivio discloses (page 2, third full paragraph) the carbohydrate-based adsorbing/dissolving lyoprotectant matrix will stabilize a broad range of serum-based proteinaceous cancer biomarkers at non-cryogenic temperatures (the claimed “at least one biomarker of interest;” claim 10).
Solivio discloses the composition can further comprise Tween 20 (the claimed “excipient which can be polysorbate 20;” claim 12). Solivio discloses (page 7, fifth paragraph) Tween 20 is a biocompatible surfactant that is often added to protein formulations in order to prevent damage during purification, transportation, freeze/drying and spray-drying and that Tween 20 acts by impeding surface or air-interface adsorption, which can result in protein unfolding and aggregation.  
It would have been obvious to one of ordinary skill to modify the Colaco composition by including an excipient such as polysorbate 20 as suggested by Solivio in view of the teachings of Solivio that Tween 20 is a biocompatible surfactant that is often added to protein formulations in order to prevent damage during purification, transportation, freeze/drying and spray-drying.
One of ordinary skill would have had a reasonable expectation of success in adding Tween 20 to the Colaco composition and obtaining a lyoprotective composition in view of the teachings of Solivio that Tween 20 is a biocompatible surfactant that is often added to protein formulations in order to prevent damage during purification, transportation, freeze/drying and spray-drying.
One of ordinary skill would have been motivated to add the Tween 20 to the Colaco composition in view of the teachings of Solivio that Tween 20 is a biocompatible surfactant that is often added to protein formulations in order to prevent damage during purification, transportation, freeze/drying and spray-drying.

3.	Claims 13-32 are rejected under 35 U.S.C. 103 as being unpatentable over Solivio et al (“Adsorbing/dissolving Lyoprotectant Matrix Technology for Non-cryogenic Storage of Archival Human Sera,” Nature Scientific Reports 6:24186  April 12 2016)  in view of Colaco and the TdB dextran product sheet/Paul reference.

Solivio discloses a lyoprotectant matrix for non-cryogenic storage of archival human sera (title) comprising (abstract) trehalose (the claimed “nonreducing disaccharide;” claim 13, part 4) (the clamed “non-reducing disaccharide is trehalose;” claim 15) and dextran and various low concentration excipients targeting different mechanisms of damage (the claimed “Lyoprotectant matrix”).  Solivio discloses the matrix is an electrospun matrix (abstract) (the claimed “nonwoven web of fibers;” claim 13, part a) comprising trehalose and dextran (abstract).   
Solivio discloses the fibers have a diameter of 4-5 um  (page 2, “electrospinning;” claim 13, part 5). It would have been obvious to one of ordinary skill to optimize the fiber size depending upon the type of biological sample to be stored.  Such optimization is within the purview of one of ordinary skill in the art. 
Solivio discloses the composition comprises trehalose (the claimed “wherein all the carbohydrates in the lyprotectant are nonreducing sugars;” claim 16) (the claimed “wherein the lyoprotectant matrix is free of or substantially free of reducing sugars;” claim 17).  Solivio discloses the composition can further comprise Tween 20 (the claimed “excipient;” claim 20) (the claimed “polymer;” claim 22) (the claimed “polysorbate 20;” claim 23).
Solivio discloses (page 2, third full paragraph) the carbohydrate-based adsorbing/dissolving lyoprotectant matrix will stabilize a broad range of serum-based proteinaceous cancer biomarkers at non-cryogenic temperatures (the claimed “at least one biomarker of interest;” claim 21).
Solivio discloses (page 2, third full paragraph) the lyoprotectant matrix is engineered to rapidly adsorb a liquid biospecimen (e.g. human serum or plasma) while dissolving in and uniformly mixing with it (the claimed “method of storing a liquid biospecimen;” claim 24, preamble) (the claimed “mixing the liquid biospecimen with a lyoprotectant composition comprising a non- reducing polysaccharide to prepare a specimen-loaded composition;” claim 24, part b).
Solivio discloses (page 2, third full paragraph) the biospecimen is then isothermally desiccated (the claimed “drying the specimen-loaded composition;” claim 24 part c), enabling it to transition into a glass. Solivio discloses (page 2, third full paragraph) at the glassy state, the biomarkers in the biospecimen are stabilized and the sample can be stored long term at non-cryogenic conditions (the claimed “storing the dried specimen-loaded composition;” claim 24, part 4).  Solivio discloses (page 2, third full paragraph)the liquid biospecimen is human serum or plasma  (the claimed “whole blood or serum;” claim 27).  Solivio discloses the sample is stored at room temperature (figure 1 figure legend) (the claimed :storing the dried specimen loaded composition;” claim 24 part 4)(the claimed “wherein storing comprises storing at a temperature of 4C or greater;” claim 28) (the claimed “wherein the storing comprises storing at a temperature of 22 °C or greater;” claim 29).  Room temperature is considered to be about 22C. Solivio disclose the samples were stored at 22C for two weeks (the claimed “storing for a time period of one week or greater;” claim 30 ) (the claimed “storing for a time period of two weeks or greater;” claim 31). 
Solivio discloses the material can later be transported (conclusion) (the claimed “the method further comprising transporting the dried specimen loaded composition;” claim 32). 
Solivio differs from the claims in that the document fails to disclose the dextran (the polysaccharide) is a nonreducing dextran polysaccharide.  However, Colaco in view of the TdB Dextran product sheet (TdB) and Paul (hereafter “Colaco”) cures the deficiency.
Colaco discloses a method of increasing stability of biological substances during drying and that the compositions have improved storage stability (Abstract).  
Colaco discloses (column 3, lines 50-55) stabilization of dry protein formulations comprising trehalose (the claimed “non-reducing disaccharide;” claim 13, part 2) and other carbohydrates such as dextran and an inhibitor of the Maillard reaction. (column 5, lines 45-50) and an inhibitor of the Maillard reaction.  Colaco discloses (col 5, lines 64-66)) any Maillard inhibitor known in the art can be used and can be competitive or noncompetitive inhibitors or small molecules.   Colaco discloses (col 3, lines 15-20 ) the inhibitor is present in an amount sufficient to prevent, or substantially prevent, condensation of amino groups and reactive carbonyl groups.  Colaco therefore discloses a reduced dextran (the claimed “nonreducing polysaccharide;” claim 13, part 3) (the claimed “nonreducing polysaccharide comprises dextranol;” claim 14). 
Colaco discloses the composition is free of dextran because the dextran has been reduced and is a nonreducing polysaccharide (the claimed “wherein the lyoprotectant composition is free of or substantially free of dextran;” claim 18) (the claimed “wherein the lyoprotectant composition is free of or substantially free of compounds comprising aldehyde and ketone groups;” claim 19).  
Colaco discloses (col 4, lines 55-61) the biological substances can be an enzyme (the claimed “enzyme;” claim 26) or monoclonal antibodies (col 4, line 58) (the claimed “purified protein;” claim 25).
It would have been obvious to one of ordinary skill to modify composition (claim 13) and method (method) of Solivio by using a reduced dextran as suggested by Colaco in the lyoprotectant matrix in order to reduce of prevent the occurrence of adverse effects (browning, crosslinking of protein) due to the Maillard reaction as disclosed by Colaco.
One of ordinary skill would have had a reasonable expectation of success in using a reduced dextran (the claimed dextranol) in view of the teachings of Colaco that preventing adverse effects by the inclusion of a Maillard reaction inhibitor increased storage stability of the dried biological substances (column 3, summary) and the TdB product sheet that reduction of dextran by borohydride treatment prevented or reduced the Maillard reaction.
One of ordinary skill would have been motivated to use a reduced dextran in view of the teachings of Colaco disclosing the importance of substantially preventing condensation of the amino groups and reactive carbonyl groups on the biological substance. 

Response to Arguments
Applicants’ arguments, filed 07/19/2022, have been considered.  Arguments regarding the Jones reference were found persuasive and the Jones document has been removed from the rejection.  The rejection over Jones is withdrawn and arguments regarding Jones are moot.
No arguments remain pertinent in view of the withdrawal of the previous rejections and the new grounds of rejection. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE E ZISKA whose telephone number is (571)272-0998. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUZANNE E. ZISKA
Examiner
Art Unit 1632



/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632